Exhibit 10.59

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”), is made and entered into this 1st day of
February, 2008, by and between J.J.C. VALLEY PROPERTIES, LLC, (the “Lessor”),
and ISI CONTROLS, LTD. (the “Lessee”).

 

WITNESSETH:

 

IN CONSIDERATION of the rents and agreements of Lessee herein, Lessor hereby
leases to Lessee the following-described premises situated at 3030 East Goodland
Drive, City of Appleton, Outagamie County, Wisconsin (hereinafter referred to as
the “Premises”), on and subject to the terms, conditions and provisions herein
contained.

 

1.             Term.  To have and to hold the Premises to Lessee for a term of
five (5) years, commencing on February 1, 2008 (the “Commencement Date”) and
ending at midnight on January 31, 2013 (the “Initial Term”).

 

2.             Option to Extend Lease Term.  Provided that Lessee is not in
default with respect to any term or condition of this Lease, Lessee shall have
the option to extend the Lease for two (2) additional five (5)-year terms,
provided notice in writing shall be given to Lessor at least one hundred eighty
(180) days prior to the end of the initial term of the Lease or any extended
term thereof.  The rental for the extension period shall be as provided below.

 

3.             Rent.  Lessee agrees to pay to Lessor, as rent during the Initial
Term of this Lease and the first renewal term, the sum of Fourteen Thousand
Dollars ($14,000.00) per month (“Base Rent”), commencing on the Commencement
Date and on the 1st day of each calendar month thereafter.  Notwithstanding
anything contained in the preceding sentence, unless and until Lessee defaults
beyond any applicable notice and cure periods, with respect to any covenant or
obligation set forth in this Lease or in the Business Note (the “Note”),
executed on even date herewith by and between Lessee and Lessor, Lessee’s
obligation to pay rent from the Commencement Date up through and including
January 31, 2010, shall abate (the “Rental Abatement Period”).

 

In the event that Lessee defaults, with respect to any covenant or obligation
set forth in this Lease or in the Note during the Rental Abatement Period, which
such default is not cured within fourteen (14) days of Lessor’s written notice
to Lessee (the “Notice Period”), then this Lease shall terminate on the last day
of the Notice Period and all Base Rent that would have been due to Lessor from
Lessee during the Rental Abatement Period shall be immediately due and payable.

 

In the event that Lessee defaults with respect to any covenant or obligation set
forth in the Note during the Rental Abatement Period and such default is cured
during the Notice Period, then this Lease will not terminate, but the rental
abatement shall be revoked retroactive to the Commencement Date.  Thereafter,
Lessee’s Base Rent shall be increased to an amount equal to the total of
Lessee’s Base Rent that would have been due during the Rental Abatement Period
but for the abatement of such Base Rent, plus the total of all Base Rent due
throughout the balance of the Initial Term of this Lease divided by the number
of months remaining in the Initial Term of this Lease.  Said increased Base Rent
shall be due and payable on the first day of the first month immediately after
the end of the Notice Period, during which Lessee’s default was cured, and,
thereafter, on the first day of each month thereafter throughout the balance of
the Initial Term.  During the first renewal term, however, Lessee’s Base Rent
shall be reduced to Fourteen Thousand Dollars ($14,000.00) per month payable on
the first day of the first month of the first renewal term and on the same day
of each successive month thereafter.

 

1

--------------------------------------------------------------------------------


 

In the event that Lessee shall exercise Lessee’s option to renew this Lease for
a second renewal term, then Lessee’s monthly rental obligation, throughout the
entire second renewal term, shall be equal to ninety-five percent (95%) of the
prevailing market rate for commercial premises of like kind construction,
design, use, and location (the “Prevailing Market Rate”).  For purposes of this
Lease, the Prevailing Market Rate shall be determined, as of the first day of
the second renewal term, by the written mutual agreement of Lessor and Lessee. 
In the event that Lessee and Lessor have not mutually agreed as to the
Prevailing Market Rate by a date that is forty-five (45) days prior to the first
day of the second renewal term, then Lessor shall, at Lessor’s expense, obtain
an independent written determination of the Prevailing Market Rate from a
qualified commercial real estate broker familiar with the Premises and
commercial real estate, in general, in Outagamie County, Wisconsin.  Lessee
shall also, at Lessee’s expense, obtain an independent written determination of
the Prevailing Market Rate from a qualified commercial real estate broker
familiar with the Premises and commercial real estate, in general, in Outagamie
County, Wisconsin.  If the two (2) opinions are within ten percent (10%) of each
other, determined according to ten percent (10%) of the higher of the two
(2) opinions, then the Prevailing Market Rate shall be equal to the average of
the two (2) opinions.  If the two (2) opinions are not within ten percent (10%)
of each other, determined according to ten percent (10%) of the higher of the
two (2) opinions, and Lessor and Lessee are still unable to agree as to the
Prevailing Market Rate, then the two (2) commercial real estate brokers shall
appoint a third qualified commercial real estate broker familiar with the
Premises and commercial real estate, in general, in Outagamie County, Wisconsin,
the expense of which shall be divided equally between Lessor and Lessee, and the
opinion of the third commercial real estate broker shall be the Prevailing
Market Rate.

 

Notwithstanding anything contained in this Section 3 to the contrary, for any
month during the second renewal term during which Lessee’s Base Rent is in
dispute and subject to the dispute resolution process set forth above, Lessee’s
monthly rental obligation shall be Fourteen Thousand Dollars ($14,000.00)
subject to adjustment, upward or downward, upon the determination of Lessee’s
Base Rent due and owing throughout the second renewal term.  Any such adjustment
shall be made to the first and, if necessary, second Base Rent payments due
immediately after the final second renewal term Base Rent determination.

 

4.             Charge for Late Rent.  Any rent not timely paid by or on the
fourteenth (14th) day of any calendar month shall accrue a late charge of one
and one-half percent (1-1/2%) for each month, or portion thereof, that such rent
remains unpaid.

 

5.             Security Deposit.  Upon the execution of this Lease, Lessee shall
pay a security deposit of Fourteen Thousand Dollars ($14,000.00) to be held by
Lessor to secure Lessee’s performance of Lessee’s obligations and protect
Lessor’s rights under this Lease, which sum shall be refunded to Tenant within
ten (10) days of the expiration of this Lease.

 

6.             Use and Care of Premises.  The Premises may be used for any
lawful purpose and shall be kept in a clean and safe condition in accordance
with local ordinances and lawful direction of proper authorities.

 

7.             Structural Alterations or Additions.  No structural alterations
or additions shall be made by Lessee during the term of this Lease, in or to the
Premises, without the prior written consent of Lessor, which consent shall not
be unreasonably withheld.  Any alterations or additions to be made shall comply
with appropriate building code and zoning ordinances.  All additions or
alterations as made shall, at the option of Lessor, become part of the Premises
and property of Lessor or, upon termination of the Lease, Lessor may demand that
Lessee remove the same and restore the Premises to a substantially similar
condition they were in prior to Lessee’s occupancy, reasonable wear and tear,
and damage caused by casualty, excepted.  However,

 

2

--------------------------------------------------------------------------------


 

once Lessor agrees that an alteration shall become part f the Premises and the
property of Lessor, Lessee shall have no obligation to remove said alteration.

 

8.             Utilities and Services.  Lessee shall pay all utility and service
charges, including but not limited to, gas, water, heat, air-conditioning or
electricity charges, used in the Premises, as the same shall become due.

 

9.             Taxes.  Lessee shall, during the term of this Lease, pay all real
estate taxes levied in respect of the Premises, or any part thereof, whether
assessed against Lessor or against Lessee.  Lessee shall pay to Lessor, as
additional rent, an amount equal to one-twelfth (1/12th) of the real estate
taxes levied in respect of the Premises.  Said amount shall be calculated on the
basis of the prior year’s real estate taxes and shall be payable, in advance,
with each of Lessee’s monthly rental payments.

 

If the total of Lessee’s additional rent payments, relative to real estate taxes
with respect to any tax year, is less than the actual amount of the Premises’
real estate taxes, then Lessee shall pay, within thirty (30) days of Lessee’s
receipt of Lessor’s written demand, the difference between the total of Lessee’s
additional rent payments, for the applicable year, and the actual real estate
taxes due and owing with respect to the Premises.

 

If the total of Lessee’s additional rent payments, relative to real estate taxes
with respect to any tax year, exceeds the actual amount of the Premises’ real
estate taxes, then the excess shall be credited against Lessee’s obligation to
pay real estate taxes for the Premises for the following year, or in the event
this Lease has terminated, Lessor shall promptly refund such overpayment amount
to Tenant.

 

In the event any special assessments, including specifically, but not
exclusively, curb, gutter, paving, etc., are levied against the Premises and are
not caused specifically by the actions of Lessee, then Lessor shall be
responsible for the payment of said special assessments in full when levied or,
if an alternative installment payment is available, at Lessor’s option, Lessor
shall pay said special assessments over the installment periods.

 

The foregoing notwithstanding, to the extent that any structural alterations or
additions are made to the Premises which increase the value of the Premises for
purposes of real estate taxes or result in a special assessment being levied
against the Premises, Lessee shall be responsible for the payment of said
increase in said real estate taxes and/or said special assessment.

 

10.          Repairs and Maintenance.  Lessee shall keep and maintain the
Premises in good condition and repair (except for reasonable wear and tear and
damage by casualty), including, but not limited to, the heating, electrical,
plumbing and air-conditioning systems exclusively serving the Premises, and
shall replace all broken and cracked glass.  Except as set forth below, Lessee
shall also be responsible for repairing any damage caused to the Premises,
whether directly or indirectly, during Lessee’s occupancy of the Premises.

 

Lessor has delivered the building in good repair and condition to Lessee, but
agrees that Lessor shall be obligated to maintain such structural portions of
the building (i.e., walls, roof and foundations) during the term hereof,
provided that said repair is not due to the actions of Lessee in which event
Lessee shall be responsible for such repair and maintenance.

 

If Lessee refuses or neglects to commence or complete repairs promptly and
adequately, Lessor may, but shall not be required to do so, make or complete
said repairs and Lessee shall pay the reasonable third-party costs thereof to
Lessor within ten (10) days written demand therefore..  Lessee shall comply with
the directions of proper public officers as to the maintenance of the Premises
and shall comply with all health and police regulations applicable to or
affecting the Premises.

 

3

--------------------------------------------------------------------------------


 

Lessee shall undertake appropriate measures to maintain the Premises in a
sanitary condition and free from rodents and/or pests.

 

Lessee shall be responsible for snow removal and lawn and landscape maintenance
at the Premises.

 

11.                               Insurance.

 

A.            Fire and Extended Coverage.  Lessee shall carry fire and extended
coverage insurance on the Premises during the entire term of this Lease in an
amount equal to the full insurable value of the buildings and all additions or
improvements made thereon by either party, written by a reliable insurance
company or companies authorized to do business in the State of Wisconsin.

 

B.            Liability.  Lessee shall keep in force for the benefit of Lessor
and Lessee comprehensive general liability insurance with minimum limits of
liability in respect to bodily injury of One Million Dollars ($1,000,000.00) for
each person and Two Million Dollars ($2,000,000.00) for each occurrence and,
with respect to property damage, the sum of Five Hundred Thousand Dollars
($500,000.00) for each occurrence.

 

C.            Contents.  Lessee shall keep in force for Lessee’s benefit a
policy of insurance in broad endorsement form to protect damage to the contents
on the Premises.

 

D.            Waiver of Subrogation.  Each party mutually releases and
discharges the other, and its employees, from all claims and liabilities arising
from or caused by any hazard covered by insurance on the Premises or covered by
insurance in connection with property on or activities conducted on the
Premises, regardless of the cause of the damage or loss.

 

This release is conditioned upon the inclusion in the policy or policies of a
provision whereby any such release shall not adversely affect said policies or
prejudice any right of the party releasing the other to recover through said
policy.  Each party agrees that such party’s insurance policy shall include such
a provision so long as the same shall be obtainable without extra cost.

 

E.             Certificates of Insurance.  All Certificates of Insurance shall
be deposited with Lessor.  The policy or policies shall name Lessor and Lessee
as insureds and shall bear endorsements to the effect that the insurer agrees to
notify Lessor not less than thirty (30) days in advance of any modification or
cancellation thereof.

 

Lessee agrees that no act or thing shall be done on the Premises which may void,
or make voidable, any insurance on the Premises, or any part thereof.

 

12.          Damage by Fire or Other Casualty.  Damage not in excess of
thirty-three and one-third percent (33-1/3%) of the Premises by fire or any
other cause shall not terminate this Lease, but shall entitle Lessee to a pro
rata abatement or reduction in rent payable to Lessor.  Lessor shall proceed
with due diligence to collect the proceeds of any available insurance, and
rebuild or restore the Premises to at least as good a condition as existed
immediately prior to the casualty.

 

In the event of damage in excess of thirty-three and one-third percent (33-1/3%)
of the Premises or its total destruction, Lessee shall have the option to
terminate this Lease and surrender the Premises, or to a pro rata abatement or
reduction of the rent payable to Lessor.

 

4

--------------------------------------------------------------------------------


 

In the event Lessor and Lessee mutually agree that it would be in their best
interest to rebuild or restore the Premises, then Lessor shall proceed with due
diligence to collect the proceeds of any available insurance and rebuild or
restore the Premises to at least as good a condition as existed immediately
prior to the casualty.

 

13.          Lessor’s Right of Entry.  Lessor may enter into and on the
Premises, including any building or structure thereon, during Lessee’s normal
business hours, and on twenty-four (24) hours prior notice, for the purpose of
examining or inspecting the conditions thereof in order to exercise any right or
power reserved to Lessor under the terms and provisions of this Lease.

 

14.          “For Rent” or “For Sale” Signs of Lessor.  Lessor may, within one
hundred eighty (180) days prior to the expiration of any Lease term, if there
has been no extension or renewal, place signs on the walls, doors or windows of
the building on the Premises, advertising that the Premises are for rent or for
sale, which signs shall remain thereon without hindrance or molestation by
Lessee.

 

15.          Restrictions Against Liens.  Lessee shall pay and settle all
expenses and liabilities arising out of or in any way connected with any and all
construction, repairs, alterations or maintenance authorized by Lessee and
approved by Lessor of any and all buildings on the Premises, and Lessee shall
keep the Premises and the structures thereon free and clear from all liens of
mechanics or materialmen, and all liens of a similar character, arising out of
or growing out of the construction, repair, alteration or maintenance of such
structures.

 

16.          Indemnity.  Lessee assumes all risks and responsibilities for
accidents, injuries, or death resulting from injuries or damages to person or
property occurring in, on, or about the Premises.  Subject to the waiver of
subrogation set forth in Section 11D hereof, Lessee agrees to indemnify and hold
Lessor, and Lessor’s members, officers, directors, employees, agents, and
assigns from any and all claims, liabilities, losses, costs, and expenses
(including reasonable attorneys’ fees) arising from or in connection with, the
condition, use, or control of the Premises, including the improvements thereon,
during the term of this Lease and any renewal term.  Subject to the waiver of
subrogation set forth in Section 11D hereof, Lessee shall be liable to Lessor
for any damages to the Premises, including the improvements thereon, and for any
act done by Lessee or any employee or agent of Lessee, or any invitee or
licensee of Lessee.

 

17.          Waste.  Lessee shall not suffer or permit any waste, or
overloading, damaging or defacing of the Premises, or any uses thereof which
shall be unlawful, improper or contrary to any law of the State of Wisconsin, or
ordinance of the municipality, or rule or regulation of any public authority at
the time being in force, or injurious to any person or property.

 

5

--------------------------------------------------------------------------------


 

18.                               Assignment and Subleases.  Lessee may not
assign or transfer this Lease or sublease the whole or any part of the Premises,
without the written consent of Lessor, which shall not be unreasonably withheld,
provided that Lessee shall nevertheless remain primarily liable to Lessor for
the payment of all rent and for the full performance of all of the covenants and
conditions of this Lease.

 

Lessor shall, however, have the right to sell or transfer the Premises, subject
to all of the provisions of this Lease.

 

19.                               Compliance with Laws.  Lessee agrees to
observe and comply with all rules, regulations and laws now in effect, or which
may be enacted during the continuance of this Lease, by any municipal, county,
State or Federal authorities having jurisdiction over the Premises.

 

20.                               Lessee’s Default.  This Lease is made upon the
condition that Lessee shall punctually and faithfully perform all of the
covenants and agreements by Lessee to be performed as herein set forth, and if
any of the following events of default shall occur, to-wit:

 

A.            The rent or any other sums required to be paid by Lessee
hereunder, or any part thereof, shall at any time be in arrears and unpaid for
fourteen (14) days after receipt of written notice of default from Lessor to
Lessee; or

 

B.            There be any default in the observance or performance of any of
the other covenants, agreements or conditions of this Lease on the part of
Lessee to be kept and performed, and said default shall continue for a period of
thirty (30) days after written notice thereof from Lessor to Lessee (unless such
default cannot be reasonably cured within thirty (30) days and Lessee shall have
commenced to cure said default within said thirty (30) days and continues
diligently to pursue the curing of the same); or

 

C.            Any proceedings in bankruptcy, insolvency or reorganization shall
be instituted against Lessee, and such proceeding is not stayed within 45 days
of its commencement, pursuant to any federal or state law, or any receiver or
trustee shall be appointed for all or any portion of Lessee’s business or
property, or any final, non-appealable execution or attachment in excess of
$500,000 shall issue against Lessee or Lessee’s business or property or against
the leasehold estate created under this Lease or Lessee shall be adjudged a
bankrupt or insolvent, or Lessee shall make an assignment for the benefit of
creditors, or Lessee shall file a voluntary petition in bankruptcy or petitions
for (or enters into) an arrangement for reorganization, composition or any other
arrangement with Lessee’s creditors under any federal or state law; or

 

D.            The leasehold estate hereby created shall be taken on execution or
by other process of law;

 

6

--------------------------------------------------------------------------------


 

then, and in any of said cases, Lessor, at Lessor’s option, may terminate this
Lease and reenter upon the Premises and take possession thereof with full right
to sue for and collect all sums or amounts with respect to which Lessee may then
be in default and accrued up to the time of such entry, including damages to
Lessor by reason of any breach or default on the part of Lessee, or Lessor may,
if Lessor elects so to do, bring suit for the collection of such rents and
damages without entering into possession of the Premises or voiding this Lease.

 

In addition to, but not in limitation of, any of the remedies set forth in this
Lease or given to Lessor by law or in equity, Lessor shall also have the right
and option, in the event of any default by Lessee under this Lease and the
continuance of such default after the period of notice above provided, to retake
possession of the Premises from Lessee by summary proceedings or otherwise (and
it is agreed that the commencement and prosecution of any action by Lessor in
forcible entry and detainer, ejectment or otherwise, or any execution of any
judgment or decree obtained in any action to recover possession of the Premises,
shall not be construed as an election to terminate this Lease unless Lessor
expressly exercises Lessor’s option hereinbefore provided to declare the term
hereof ended, whether or not such entry or reentry be had or taken under summary
proceedings or otherwise, and shall not be deemed to have absolved or discharged
Lessee from any of Lessee’s obligations and liabilities for the remainder of the
term of this Lease) and Lessee shall, notwithstanding such entry or reentry,
continue to be liable for the payment of the rents and the performance of the
other covenants and conditions hereof and shall pay to Lessor all monthly
deficits after any such reentry in monthly installments as the amounts of such
deficits from time to time are ascertained and if, in the event of any such
ouster, Lessor rents or leases the Premises to some other person, firm or
corporation (whether for a term greater than, less than or equal to the
unexpired portion of the term created hereunder) for an aggregate rent during
the portion of such new lease coextensive with the term hereby created which is
less than the rent Lessee would pay hereunder for such period, Lessor may
immediately, upon the making of such new lease or the creation of such new
tenancy, sue for and recover the difference between the aggregate rental
provided for in said new lease or the portion of the term thereof coextensive
with the term created hereunder and the rent which Lessee would pay hereunder
for such period, together with any expenses to which Lessor may be put for
brokerage commission, placing the Premises in tenantable condition or
otherwise.  If such new lease or tenancy is made for a shorter term than the
balance of the term of this Lease, any such action brought by Lessor to collect
the deficit for that period shall not bar Lessor from thereafter suing for any
loss accruing during the balance of the unexpired term of this Lease.

 

In addition to all other sums due and owing from Lessee to Lessor, as the result
of Lessee’s default in any term or condition set forth in this Lease, Lessee
shall be responsible for and shall pay to Lessor all of Lessor’s costs and
expenses, including actual attorneys’ fees, incurred by Lessor in enforcing
Lessee’s obligations pursuant to this Lease.  However, Lessor acknowledges that
Lessor has a duty to mitigate Lessor’s damages in the event of a default by
Lessee.

 

21.          Quiet Enjoyment.  Lessor agrees that if the rent aforesaid shall be
paid as hereinabove provided and Lessee shall keep and perform the covenants of
this Lease on the part of Lessee to be kept and performed, Lessee shall
peaceably and quietly hold, occupy and enjoy the Premises during the term
hereof, without hindrance or molestation by Lessor or any person or persons
lawfully claiming under Lessor.

 

22.          Lessor’s Remedies; Cumulative, etc.  Each right, power and remedy
of Lessor provided for in this Lease shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Lessor of any one or
more of the rights, powers or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Lessor of any or all other such
rights, powers or remedies.

 

7

--------------------------------------------------------------------------------


 

23.          Waiver.  Any assent, express or implied, by Lessor to any breach of
any agreement or condition herein contained, or any waiver, express or implied,
by Lessor of any such agreement or condition herein contained shall operate as
such only in specific instances, and shall not be construed as an assent or
waiver of any such agreement or condition generally or of any subsequent breach
thereof.

 

24.          Signs.  Lessee shall have the right at all times during the term of
this Lease, at Lessee’s sole expense, to erect, install, operate and maintain
identifying signs on the Premises provided that, upon the removal of said signs,
the Premises are restored to at least as good a condition as existed prior to
their installation.

 

25.          Hazardous Substances.  Lessee shall not cause or permit any
hazardous substances to be used, stored, generated or disposed of on, in or
about the Premises by Lessee, Lessee’s agents, employees, contractors or
invitees; provided, however, that Lessee may keep and use small quantities of
hazardous substances as are necessary in the ordinary course of Lessee’s
business, and further provided that Lessee shall handle, store, use and dispose
of any such hazardous substance in accordance with applicable Federal, State and
local laws and regulations, and in a manner which shall not cause contamination
to the Premises.

 

Lessee shall indemnify and hold Lessor harmless from any liability, claim,
demand, order or injury (including reasonable attorney, consultant and expert
fees), arising from Lessee’s, or Lessee’s agents’, employees’, contractors’ or
invitees’ handling, storage, disposal or release of any hazardous substance in,
under or about the Premises, including, without limitation, the cost of any
required or necessary repair, cleanup, remediation or detoxification of the
Premises.

 

The foregoing covenants and indemnification shall survive the expiration of the
term of this Lease.

 

The foregoing covenants and indemnification are cumulative to any rights or
remedies which Lessor or Lessee may have at law or in equity, and shall not
operate to limit such rights or remedies.

 

As used herein, “hazardous substance” means any substance that is toxic,
ignitable, reactive or corrosive, and whose storage, handling, disposal or
transport is regulated by Federal, State or local statute, rule, regulation or
ordinance, and shall include any material or substance that is defined as
“hazardous waste,” “extremely hazardous waste” or a “hazardous substance”
pursuant to Federal, State or local statute, rule, regulation or ordinance,
including, but not limited to, asbestos, polychlorinated biphenyls (“PCBs”) and
petroleum. In no event shall Tenant be liable or responsible for any
environmental conditions or hazardous substances existing prior to the date of
this Lease

 

26.          Holding Over.  If Lessee remains in possession of the Premises
after the expiration of the term, or after termination of this Lease, and
without the execution of a new Lease, Lessee shall be deemed to be occupying the
Premises as a lessee from month-to-month, subject to all the conditions,
provisions, and obligations of this Lease insofar as they are applicable to a
month-to-month tenancy.  The inclusion of this paragraph or acceptance by Lessor
of any rent after the expiration of the term or termination of this Lease shall
not constitute permission for Lessee to hold over.  Lessee expressly waives any
requirement for Lessor to give Lessee any notice to quit the Premises, whether
at the end of the term or during any hold-over period.

 

27.          Eminent Domain.  In case the Premises, or any part thereof, shall
be taken by right of eminent domain, or by other authority of law, after
execution hereof, and before expiration of said term, this Lease and said term
shall terminate at the election of the Lessee; and if the Lessee shall not so
elect, then in case of such taking, a just proportion of rent hereinbefore
reserved, according to nature and extent of injuries sustained by the Premises,
shall be abated until the Premises, or whatever may remain thereof, shall have
been put in proper condition for use and occupancy.  In case of any such taking,
the total damages arising therefrom

 

8

--------------------------------------------------------------------------------


 

shall be recovered by Lessor, Lessee hereby assigning all rights in or to such
damages to Lessor, and the net amount recoverable and recovered therefor shall
be apportioned between Lessor and Lessee in such proportions as shall be
reasonably determined by Lessor.  It is the intention of the parties, in regard
to distribution of damages or indemnity for taking by public authority, to
appoint Lessor as the person to whom such damages or indemnity are to be paid,
and to provide that such sums shall be distributed in the manner herein provided
for.

 

28.          Subordination.  This Lease and all rights of Lessee hereunder shall
be subject and subordinate to the lien of any and all mortgages on the
underlying financing of the Lessor which affect the Premises or any part thereof
and to any and all renewals, modifications or extensions of any such mortgages. 
Conditioned on Lessee first receiving from any lien holder of the Premises an
executed Subordination, Non-Disturbance and Attornment Agreement in form and
content reasonably acceptable to Lessee(“SNDA”),Lessee shall on demand execute,
acknowledge and deliver to Lessor without expense to Lessor any and all
instruments that may be necessary or proper to subordinate this Lease and all
rights therein to the lien of any such mortgage or mortgages and each renewal,
modification or extension and if Lessee shall fail at any time to execute,
acknowledge and deliver any such subordination instrument, Lessor, in addition
to any other remedies available and consequence thereof, may execute,
acknowledge and deliver the same as Lessee’s attorney-in-fact and in Lessee’s
name.  Lessee hereby irrevocably makes, constitutes and appoints Lessor,
Lessor’s successors and assigns, as Lessee’s attorney-in-fact for that purpose.

 

29.          Notices.  Any notice or other communication required by or
permitted to be given in connection with this Lease shall be in writing, and
shall be delivered in person or sent first class mail, certified or registered
mail, return receipt requested, postage prepaid, to the respective parties at
the addresses set forth below, or at such other address as may be specified from
time to time in writing delivered by the other party:

 

Lessor:

 

 

J.J.C. Valley Properties, LLC

 

 

Attn: Jeffrey E. Corcoran

 

 

N100 Craftsmen Drive

 

 

Greenville, WI 54942

 

 

 

 

 

With a copy to:

 

 

Metzler, Timm, Treleven & Hermes, S.C.

 

 

Attn: David J. Timm

 

 

222 Cherry Street

 

 

Green Bay, WI 54301-4223

 

 

 

Lessee:

 

 

ISI Controls, Ltd.

 

 

12903 Delivery Drive

 

 

San Antonio, Texas 78247

 

 

 

 

 

With a copy to:

 

 

D. Hull Youngblood, Jr.

 

 

K&L Gates

 

 

 

111 Congress Avenue

 

 

 

Suite 900

 

 

 

Austin, Texas 78701

 

9

--------------------------------------------------------------------------------


 

30.          Construction of Lease.  This Lease shall be construed in accordance
with the laws of the State of Wisconsin, and shall further be construed without
regard to any presumption or rule requiring construction against the party
causing the Lease to be drafted.

 

31.          Recordation of Memorandum of Lease. Neither Lessor nor Lessee shall
record this Lease.  However, either party may record a Memorandum of Lease,
providing notice of Lessee’s interests described herein for the entire Lease
term, including extensions.  Said Memorandum of Lease shall not contain any
specific information about the Lease rental payment amounts.

 

32.          Entire Lease.  This Lease evidences the entire agreement between
the parties hereto with respect to the matters provided for herein and there are
no agreements, representations or warranties with respect to any matters
provided for herein other than those set forth herein.

 

33.          Severability.  The parties agree that, if any provision of this
Lease shall, under any circumstances, be deemed invalid or inoperative, this
Lease shall be construed with the invalid or inoperative provision deleted and
the rights and obligations of the parties shall be construed and enforced
accordingly.

 

34.          Amendment and Modification.  The parties hereto may amend, modify
or supplement this Lease in such manner as may be mutually agreed upon by them
in writing.

 

35.          Binding Effect.  This Lease shall be binding upon and inure to the
benefit of the parties, their respective heirs, successors, personal
representatives and assigns.

 

36.          Arbitration.  Except for matters related to the Lessee’s obligation
to timely pay rent, when due and any related action to terminate Lessee’s
tenancy and evict Lessee from the Premises; disputes arising under this Lease or
in any way relating to the relationship of Lessee and Lessor as contemplated in
this Lease, shall be resolved through binding arbitration located in Appleton,
Outagamie County, Wisconsin.  Arbitration shall be initiated by either party
providing to the other party written notice of a request for arbitration which
such notice shall include facts of sufficient detail in order to apprise the
other party of the nature of the alleged dispute.  Each party shall appoint one
(1) representative and said representatives shall, thereafter, mutually agree
upon and select one (1) person who shall serve as the parties’ arbitrator
hereunder (the “Arbitrator”).  If the parties’ representatives are unable to
agree, as determined in the sole discretion of Lessor’s representative, as to
the appointment of the Arbitrator, then the Arbitrator shall be selected by
Lessor’s representative with notice of said selection being delivered to Lessee
in writing; provided, however, that the Arbitrator selected solely by Lessor’s
representative must be a former Wisconsin Circuit Court judge.  The initiating
party’s representative shall be identified in the initiating party’s initial
notice.  The other party’s representative shall be named, in writing, by
delivery of a notice to the initiating party within five (5) days of said
party’s receipt of the initial arbitration notice.  Each of parties’
representatives shall be members in good standing of the Wisconsin State Bar
Association and who shall have expertise in commercial disputes and/or business
transactions.  The parties’ representatives shall select the Arbitrator who
shall also be a member in good standing of the Wisconsin State Bar Association
and who shall also have expertise in commercial disputes and/or business
transactions.   If either Lessee or Lessor fails to timely appoint their
representative, then the other party’s timely appointed member may select the
Arbitrator.  The Arbitrator shall provide a written decision stating his
findings based on the facts of any dispute and the applicable law.  Except as
specifically set forth herein, all matters relating to the arbitration
proceedings contemplated in this Lease, shall be governed by and be conducted in
accordance with Chapter 788 of the Wisconsin Statutes, as may be amended from
time to time.  The decision of the Arbitrator shall be conclusively binding on
the parties hereto.

 

10

--------------------------------------------------------------------------------


 

The terms of this Section 36, with respect to arbitration, are self executing. 
If any party refuses or neglects to appear at or participate in any arbitration
proceeding conducted pursuant to the terms and conditions of this Lease, after
reasonable notice, the Arbitrator shall proceed ex parte to decide the matter in
accordance with the evidence as presented by the participating party.  All
hearings conducted by the Arbitrator shall be conducted within forty-five (45)
days of the date of appointment of the Arbitrator and all discovery deadlines
and other time sensitive matters shall be scheduled consistent therewith.  Not
later than seven (7) days prior to any arbitration hearing, including, but not
limited to, a final hearing, the parties shall deliver to one another and to the
Arbitrator, a written list of the names of all witnesses and a specific written
summary of the testimony expected to be provided by each witness.  In addition,
each party shall provide to the other party copies of all documents intended to
be presented at said hearings within said seven (7) day time period.  No witness
or document shall be allowed to testify at or shall be allowed presented at said
hearings which has not been disclosed to the other party and to the Arbitrator
as required in the preceding sentences.

 

In any arbitration proceeding conducted pursuant to the terms and conditions of
this Lease, the prevailing party, as determined by the Arbitrator, shall be
entitled to recover from the non-prevailing party, in addition to such other
relief as may have been provided by the Arbitrator, the prevailing party’s
reasonable attorneys’ fees and costs incurred in connection with the arbitration
proceeding.  If neither party is determined by the Arbitrator to have prevailed
on all issues, then the Arbitrator shall be entitled to, but shall not be
obligated to, assess costs and reasonable attorneys’ fees, against the parties
the Arbitrator deems appropriate.  Under all circumstances, the costs and
expenses of the Arbitrator shall be split equally between Lessee and Lessor.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date
first written above.

 

LESSOR:

 

LESSEE:

J.J.C. VALLEY PROPERTIES, LLC

 

ISI Controls, Ltd.

 

 

By: Metroplex Control Systems, Inc

 

 

Its: Sole General Partner

 

 

 

By:

   /s/ Jeffrey E. Corcoran

By:

   /s/ Sam Youngblood

 

 Jeffrey E. Corcoran, Member

 

 Sam Youngblood

 

Its:

  CEO

 

 

 

By:

   /s/ Jeffery D. Corcoran

 

 

 

 Janell D. Corcoran, Member

 

 

 

THIS INSTRUMENT WAS DRAFTED BY:

 

Attorney David J. Timm

Metzler, Timm, Treleven & Hermes, S.C.

222 Cherry Street

Green Bay, WI  54301-4223

(920) 435-9393

 

[Signature Page to JJC/ISI Lease Agreement]

 

11

--------------------------------------------------------------------------------